



Exhibit 10.t
POLARIS INC.
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Polaris Inc.
2100 Highway 55
Medina, MN 55340
 
 







FIRST NAME, MIDDLE NAME, LAST NAME
ADDRESS
CITY STATE COUNTRY ZIPCODE
Grant Number:
Plan:
ID: 
 
 
 
 





In accordance with the terms of the Polaris Inc. 2007 Omnibus Incentive Plan (As
Amended and Restated April 25, 2019) (the “Plan”), Polaris Inc. (the “Company”)
hereby grants to you, the Participant named above, an award of Performance
Restricted Stock Units involving the number of Performance Restricted Stock
Units set forth in the table below (the “Units”). The terms and conditions of
this Award are set forth in this Agreement, consisting of this cover page, the
Award Terms and Conditions on the following pages and the attached Exhibit A,
and in the Plan document, a copy of which has been made available to you. Unless
the context indicates otherwise, any capitalized term that is not defined in
this Agreement will have the meaning set forth in the Plan as it currently
exists or as it is amended in the future.


Target Number of Performance Restricted Stock Units Granted:
 
Grant Date:
 
Scheduled Vesting Date:
The date described in Section 4(a) of the Agreement
Performance Period:
January 1, 20__ to December 31, 20__
Performance Goals:
See Exhibit A



All terms, provisions and conditions applicable to Performance Restricted Stock
Unit Awards set forth in the Plan and not set forth in this Agreement are
incorporated by reference into this Agreement.


By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan. You acknowledge that you have
received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Performance Restricted Stock Unit Award.






POLARIS INC.


/s/ James P. Williams


James P. Williams
SVP, CHRO












Attachments:
Award Terms and Conditions

Exhibit A





--------------------------------------------------------------------------------





Polaris Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 25, 2019)
Performance Restricted Stock Unit Award Agreement


Award Terms and Conditions


1.
Award of Performance Restricted Stock Units. The Company hereby confirms the
grant to you, as of the Grant Date and subject to the terms and conditions of
this Agreement and the Plan, of an award of Performance Restricted Stock Units
in an amount initially equal to the Target Number of Units specified on the
cover page of this Agreement. The number of Units that may actually be earned
and become eligible to vest pursuant to this Award can be between 0% and 200% of
the Target Number of Units. Each Unit that is earned as a result of the
performance goals specified in Exhibit A to this Agreement having been satisfied
and which thereafter vests represents the right to receive one Share of the
Company’s common stock. The Units granted to you will be credited to an account
in your name maintained by the Company. This account will be unfunded and
maintained for book-keeping purposes only, with the Units simply representing an
unfunded and unsecured obligation of the Company.



2.
Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 2 will be void and ineffective. The Units and your
right to receive Shares in settlement of the Units under this Agreement are
subject to forfeiture except to extent the Units have vested as provided in
Section 4.



3.
No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a shareholder of the Company’s common stock, including with respect to
dividends or dividend equivalents. You will not have any of the rights of a
shareholder of the Company in connection with the grant of Units subject to this
Agreement unless and until Shares are issued to you upon settlement of the Units
as provided in Section 5.



4.
Vesting and Forfeiture of Units. The Units will vest at the earliest of the
following times and to the degree specified. For purposes of this Section 4, use
of the terms “employment” and “employed” refers to providing services to the
Company and its Affiliates in the capacity of an Employee, Nonemployee Director
or Third-Party Service Provider.



(a)
Scheduled Vesting. The number of Units that have been earned during the
Performance Period will be eligible to vest on the Scheduled Vesting Date, so
long as your employment has been continuous since the Grant Date through the
last day of the Performance Period. The actual number of earned Units that will
vest on the Scheduled Vesting Date will be determined by the Committee as
provided in Exhibit A. For these purposes, the “Scheduled Vesting Date” means
the date the Committee certifies (i) the degree to which the applicable
performance goals for the Performance Period have been satisfied and (ii) the
number of Units that have been earned and will vest as determined in accordance
with Exhibit A, which certification shall occur no later than March 15 of the
calendar year immediately following the calendar year during which the
Performance Period ended.



(b)
Change of Control. If a Change of Control occurs after the Grant Date but before
the Scheduled Vesting Date and while you continue to be employed, then the
following will apply:



(1)
If the Change of Control occurs on or after the last day of the Performance
Period, the number of Units determined to have been earned as of the end of the
Performance Period in accordance with Exhibit A will vest as of the Scheduled
Vesting Date.



(2)
If the Change of Control occurs before the last day of the Performance Period,
and if this Award is not continued, assumed or replaced in connection with the
Change of Control, then a pro rata portion of the Target Number of Units will
vest as of the date of the Change in Control. The pro rata portion will be
determined in the same manner as provided in Section 4(b).








--------------------------------------------------------------------------------





(3)
If the Change of Control occurs before the last day of the Performance Period,
and if this Award is continued, assumed or replaced in connection with the
Change of Control but you experience an involuntary termination of employment
for reasons other than Cause, or you terminate your employment for Good Reason
(as defined below), and in either case such termination occurs within one year
after the Change of Control, then a pro rata portion of the Target Number of
Units shall vest as of your employment termination date. The pro rata portion
shall be determined in the same manner as provided in Section 4(c) (Retirement).



For purposes of this Section 4(d), “Good Reason” means, without your express
written consent, (i) any material reduction in the scope of your authority,
duties or responsibilities; (ii) any material reduction in your base
compensation; (iii) any material change in the geographic location of your
principal place of employment; or (iv) any action or inaction that constitutes a
material breach by the Company of any agreement under which you provide services
to the Company. Good Reason shall not, however, exist unless you have first
provided written notice to the Company of the initial occurrence of one or more
of the events under clauses (i) through (iv) above within ninety (90) days of
the event’s occurrence, and such event is not fully remedied by the Company
within thirty (30) days after the Company’s receipt of written notice from you.


(c)
Retirement. If your employment terminates by reason of your Retirement prior to
the Scheduled Vesting Date, then you will be entitled to have vest on the
Scheduled Vesting Date a pro rata portion of the Units that would otherwise have
been determined to vest on the Scheduled Vesting Date in accordance with Exhibit
A if you had remained continuously employed until the Scheduled Vesting Date.
The pro rata portion shall be determined by multiplying the number of Units that
would otherwise have been determined to vest by a fraction whose numerator is
the number of full calendar months during the Performance Period prior to your
employment termination date and whose denominator is thirty-six (36). For these
purposes, “Retirement” shall mean any termination of your employment, other than
termination for Cause, that occurs (i) at least twelve (12) months after the
Grant Date, and (ii) at or after you reach the age of fifty-five (55) and have
completed at least ten (10) years of continuous employment, provided that you
give the Company written notice that you are considering retirement at least one
year prior to the date of termination.



(d)
Severance Agreement. If your employment terminates prior to the Scheduled
Vesting Date at a time when you are party to a severance agreement with the
Company, and if such termination of employment constitutes a “Non-Change in
Control Termination” as defined in the severance agreement, then you will be
entitled to have vest on the Scheduled Vesting Date a pro rata portion of the
Units that would otherwise have been determined to vest on the Scheduled Vesting
Date in accordance with Exhibit A if you had remained continuously employed
until the Scheduled Vesting Date. The pro rata portion shall be determined in
the same manner as provided in Section 4(c) (Retirement).



(e)
Forfeiture of Unvested Units. Except as expressly provided in this Section 4,
any Units that do not vest on the applicable vesting date as provided herein
will immediately be forfeited. If your employment terminates before the last day
of the Performance Period under circumstances other than as set forth in Section
4, all unvested Units will immediately be forfeited.



5.
Settlement of Units. After any Units vest pursuant to Section 4, the Company
will, as soon as practicable (but no later than ninety (90) days after the
Scheduled Vesting Date), cause to be issued and delivered to you, or to your
designated beneficiary or estate in the event of your death, one Share in
payment and settlement of each vested Unit. Delivery of the Shares will be
effected by an appropriate entry in the stock register maintained by the
Company’s transfer agent with a notice of issuance provided to you, by the
electronic delivery of the Shares to a designated brokerage account or by
delivery of a stock certificate to you, will be subject to satisfaction of
withholding tax obligations as provided in Section 6 and compliance with all
applicable legal requirements as provided in Section 19.6 of the Plan, and will
be in complete satisfaction and settlement of such vested Units.



6.
Withholding Taxes. The Company will make such provisions for the withholding or
payment of taxes as it deems necessary under applicable law. Unless expressly
agreed otherwise between you and the Company, the Company will satisfy any
withholding or payment of taxes by delivering a number of Shares with respect to
the Units that is net of taxes and applicable withholdings, unless the Company
determines otherwise in its






--------------------------------------------------------------------------------





sole discretion, in which case the Company will have the right to deduct from
payments of any kind otherwise due to you or alternatively to require you to
remit to the Company an amount in cash, by wire transfer of immediately
available funds, certified check or such other form as may be acceptable to the
Company, sufficient to satisfy at the time when due any federal, state, or local
taxes or other withholdings of any kind required by law to be withheld with
respect to the Units.


7.
Compensation Recovery. Notwithstanding any other provision of this Agreement,
this Award and any Shares or cash received in settlement thereof will be subject
to (i) to the extent applicable to you, the Company’s Executive Compensation
Clawback Policy as in effect from time to time; and (ii) forfeiture to or
reimbursement of the Company under the circumstances and to the extent provided
in Section 304 of the Sarbanes-Oxley Act of 2002 if you are one of the
individuals expressly subject to such Section 304 or if you knowingly or grossly
negligently engaged in the misconduct, or knowingly or grossly negligently
failed to prevent the misconduct which resulted in material noncompliance by the
Company with any financial reporting requirement under the securities laws and
as a result of which the Company was required to prepare an accounting
restatement.



8.
Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



9.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



10.
Entire Agreement; Amendment; Severability. This Agreement and the Plan embody
the entire understanding of the parties regarding the subject matter hereof and
will supersede all prior agreements and understandings, oral or written, between
the parties with respect thereto. Except as otherwise provided in Section 15.4
of the Plan, no change, alteration or modification of this Agreement may
adversely affect in any material way your rights under this Agreement without
your prior written consent. If any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement will not be affected thereby.



11.
Certain References. References to you in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors or administrators, or to the person or persons to whom all or any
portion of the Units may be transferred by will or the laws of descent and
distribution, will be deemed to include such person or persons.



12.
Notices. Unless and until some other address is so designated, all notices or
communications by you to the Company will be mailed or delivered to the Company
at:



Polaris Inc.
Attn: Chief Human Resources Officer
2100 Highway 55, Medina, Minnesota 55340


With a copy to:


Polaris Inc.
Attn: General Counsel
2100 Highway 55, Medina, Minnesota 55340


12.
Choice of Law. This Agreement will be governed by, and interpreted and enforced
in accordance with, the laws of the state of Minnesota (without regard to its
conflicts or choice of law principles).



13.
Electronic Delivery. The Company may deliver any documents or notices related to
this Award by electronic means, including through its third-party stock plan
administrator. You hereby consent to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or the
Company’s third-party stock plan administrator.



*    *    *    *    *



